DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 10/11/22.  Claims 1-4, 7-14, and 17-22 are pending in the application.  Claims 5, 6, 15, and 16 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claim 22 is rejected under 35 U.S.C. 112.
Claims 1-4, 9-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657), and further in view of Mackay (US 2011/0088000) and Kiff et al. (US 2015/0019174).
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa in view of Mackay and Kiff, and further in view of Kapler et al. (US 2005/0012743).
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa in view of Mackay and Kiff, and further in view of Applicant’s Admitted Prior Art (AAPA) US Publication US 20170270124 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states “in the knowledge graph data, each of the subject and predicate is expressed as a node, and the predicate is expressed as a link.”  Given that the RDF structure is well known, it seems that the predicate cannot be both expressed as a node and a link.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657), and further in view of Mackay (US 2011/0088000).

As per claim 1:
Ikawa teaches a data management device, comprising:
at least one processor [0064] configured to:
generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility [Fig. 5, 0060 time-series data is a set of sensor data which is measured data acquired from a facility] [Fig. 6, 0074-0075: index generation unit conducts processing of receiving the worked time-series data from the data receiving unit and generating the time-series index table having time series indexes “graph data”, which retain various feature values calculated every time period obtained representing a tendency or state of time-series data in a specific regular time interval. Fig. 6: relates data source name with attribute name, according to division regular time intervals and feature value calculation functions (rules) that applies to each combination of data source and attribute, as each data source is related to one or more attributes];
input a search keyword including a character string [Fig. 3, 0058: where_timerange as part of a search query from the client PC];
search the graph data based on the search keyword [0077, 0083: data search unit including index search unit]; and
relate and output the spatial data, facility data, and measurement data based on search results [0084: data reading unit reads a data series and outputs the data series],
wherein each of the spatial data, the facility data and the measurement data comprises a plurality of nodes and links connecting the nodes, the nodes and the links expressing relational information about resources including the spatial data, the facility data and the measurement data [Fig. 7, 0117, 0119: each index data entry which relates data source name “spatial data”, attribute name “facility data” and sensor value “measurement data” from the time-series data into index data, which is composed of a plurality of nodes of time-series index (time-series index nodes), and has a tree structure of indexes (index tree), and retains nodes having different regular time intervals hierarchically], and
the graph data is data relating the spatial data, the facility data and the measurement data by mutually connecting the links of the spatial data, the facility data and the measurement data [Fig. 7: each index data entry which relates data source name, attribute name and sensor data, contains a plurality of nodes which are connected into a node tree].
Ikawa doesn’t teach the processor inputs an output format in the search results, and the search results are output in accordance with the inputted output format, the inputted output format including at least one of a spatial map, and a system map, and the processor generates and outputs at least one of the spatial map and system map in accordance with the inputted output format, based on the spatial data, facility data, and measurement data matching with the search keyword.
Mackay teaches the processor inputs an output format in the search results, and the search results are output in accordance with the inputted output format (Mackay, pa 0087, BMS query results may be presented to users in a number of different ways. Conventional graphical user interfaces (GUIs) for a BMS typically include different spreadsheets, lists, or floor plan views. However, when causal relationships and hierarchical mappings as described above exist, new views may be created that leverage the nesting and/or the object types in the search results.), the inputted output format including at least one of a spatial map, and a system map (Mackay, Fig. 7a & 7b & pa 0084, BMS query results may be presented to users in a number of different ways. Conventional graphical user interfaces (GUis) for a BMS typically include different spreadsheets, lists, or floor plan views. However, when causal relationships and hierarchical mappings as described above exist, new views may be created that leverage the nesting and/or the object types in the search results.), and 
the processor generates and outputs at least one of the spatial map and system map in accordance with the inputted output format, based on the spatial data, facility data, and measurement data matching with the search keyword (Mackay, Fig. 7a & 7b & pa 0085, Hierarchical rendering module 158 may use result object set 618 to produce one or more views of the result object set and may provide the views to display interface 702. Display interface 702 is configured to cause a GUI to be displayed on electronic display 704 and to display the views. & pa 0090,  Referring now to the top of FIG. 7B, hierarchical rendering module 158 may be configured to allow the shapes to change scale or position based on received user input or from received data from the BMS ( e.g., events, alarms, etc.).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ikawa with the teachings of Mackay because it provides the user with information of causal relationships that describe the objects of the system (Mackay, pa 0054 & 0084).
Ikawa in view of Mackay doesn't expressly discuss generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility in accordance with a common model that organizes relationships between concepts.
Kiff teaches generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility in accordance with a common model that organizes relationships between concepts (Kiff, Fig. 2 & pa 0027, a data ontology 120 is defined, identifying audit data and relationships between the data. The ontology 120 may be represented in a selected format, such as resource description framework (RDF). The RDF data is then stored on the database 115).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ikawa in view of Mackay with the teachings of Kiff because provides information that allows a user to perform audits on the system (Kiff, pa 0027).

As per claim 2:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, wherein the measurement data includes feature data, the search keyword is inputted to include a character string representing an incident and a character string representing the feature data, and when the character strings representing the incident and feature data are included in the search keyword, the processor relates and outputs the spatial data, facility data, and measurement data matching with the search keyword [Ikawa, Fig. 7(b): for each time-series index node, there’s feature value 233 of the time period, i.e., “Max:17, Min:3”; 0077, 0083: data search unit including index search unit (index is searchable)].

As per claim 3:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, wherein the processor sorts the search results in order of importance level based on an evaluation rule, and relates and outputs the spatial data, facility data, and measurement data matching with the search keyword in order of importance level [Ikawa, 0232-0233: feature values of higher order “importance” nodes are output first then feature values of lower order nodes are output for more detail].

As per claim 4:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, wherein the processor generates the graph data by relating the spatial data, facility data, measurement data, and incident data in accordance with the transformation rules, and the processor relates and outputs the spatial data, facility data, measurement data, and incident data matching with the search keyword [Ikawa, Fig. 6: relates data source name with attribute name, according to division regular time intervals and feature value calculation functions (rules) that applies to each combination of data source and attribute, as each data source is related to one or more attributes].

As per claim 9:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, wherein the processor inputs the search keyword including a character string specifying current position information, and processor outputs data obtained by relating the spatial data, facility data, and measurement data concerning the current position information included in the search keyword [Ikawa, Fig. 3: search query contains “select items” condition which includes the data source name “location”].

As per claim 10:
Ikawa teaches a data management system comprising: a mobile terminal; and a data management device to communicate with the mobile terminal through a network, wherein the mobile terminal transmits a search request to the data management device through the network, and receives search result data depending on the search request from the data management device [Ikawa, Fig. 1], and the data management device comprises at least one processor [Ikawa, 0064], the processor configured to:
generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility [Ikawa, Fig. 5, 0060 time-series data is a set of sensor data which is measured data acquired from a facility] [Ikawa, Fig. 6, 0074-0075: index generation unit conducts processing of receiving the worked time-series data from the data receiving unit and generating the time-series index table having time series indexes “graph data”, which retain various feature values calculated every time period obtained representing a tendency or state of time-series data in a specific regular time interval. Fig. 6: relates data source name with attribute name, according to division regular time intervals and feature value calculation functions (rules) that applies to each combination of data source and attribute, as each data source is related to one or more attributes];
input a search keyword including a character string, in accordance with the search condition from the mobile terminal [Ikawa, Fig. 3, 0058: where_timerange as part of a search query from the client PC];
search the graph data based on the search keyword [Ikawa, 0077, 0083: data search unit including index search unit]; and
output the search result data obtained by relating the spatial data, facility data, and measurement data based on search results [Ikawa, 0084: data reading unit reads a data series and outputs the data series],
wherein each of the spatial data, the facility data and the measurement data comprises a plurality of nodes and links connecting the nodes, the nodes and the links expressing relational information about resources including the spatial data, the facility data and the measurement data [Ikawa, Fig. 7, 0117, 0119: each index data entry which relates data source name “spatial data”, attribute name “facility data” and sensor value “measurement data” from the time-series data into index data, which is composed of a plurality of nodes of time-series index (time-series index nodes), and has a tree structure of indexes (index tree), and retains nodes having different regular time intervals hierarchically],
the graph data is data relating the spatial data, the facility data and the measurement data by mutually connecting the links of the spatial data, the facility data and the measurement data [Ikawa, Fig. 7: each index data entry which relates data source name, attribute name and sensor data, contains a plurality of nodes which are connected into a node tree].
Ikawa doesn’t teach the processor inputs an output format in the search results, and the search results are output in accordance with the inputted output format, the inputted output format including at least one of a spatial map, and a system map, and the processor generates and outputs at least one of the spatial map and system map in accordance with the inputted output format, based on the spatial data, facility data, and measurement data matching with the search keyword.
Mackay teaches the processor inputs an output format in the search results, and the search results are output in accordance with the inputted output format (Mackay, pa 0087, BMS query results may be presented to users in a number of different ways. Conventional graphical user interfaces (GUIs) for a BMS typically include different spreadsheets, lists, or floor plan views. However, when causal relationships and hierarchical mappings as described above exist, new views may be created that leverage the nesting and/or the object types in the search results.), the inputted output format including at least one of a spatial map, and a system map (Mackay, Fig. 7a & 7b & pa 0084, BMS query results may be presented to users in a number of different ways. Conventional graphical user interfaces (GUis) for a BMS typically include different spreadsheets, lists, or floor plan views. However, when causal relationships and hierarchical mappings as described above exist, new views may be created that leverage the nesting and/or the object types in the search results.), and 
the processor generates and outputs at least one of the spatial map and system map in accordance with the inputted output format, based on the spatial data, facility data, and measurement data matching with the search keyword (Mackay, Fig. 7a & 7b & pa 0085, Hierarchical rendering module 158 may use result object set 618 to produce one or more views of the result object set and may provide the views to display interface 702. Display interface 702 is configured to cause a GUI to be displayed on electronic display 704 and to display the views. & pa 0090,  Referring now to the top of FIG. 7B, hierarchical rendering module 158 may be configured to allow the shapes to change scale or position based on received user input or from received data from the BMS ( e.g., events, alarms, etc.).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ikawa with the teachings of Mackay because it provides the user with information of causal relationships that describe the objects of the system (Mackay, pa 0054 & 0084).
Ikawa in view of Mackay doesn't expressly discuss generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility in accordance with a common model that organizes relationships between concepts.
Kiff teaches generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility in accordance with a common model that organizes relationships between concepts (Kiff, Fig. 2 & pa 0027, a data ontology 120 is defined, identifying audit data and relationships between the data. The ontology 120 may be represented in a selected format, such as resource description framework (RDF). The RDF data is then stored on the database 115).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ikawa in view of Mackay with the teachings of Kiff because provides information that allows a user to perform audits on the system (Kiff, pa 0027).

As per claim 11:
Ikawa teaches a data management method performed by at least one processor [Ikawa, 0064], comprising:
generating knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility [Ikawa, Fig. 5, 0060 time-series data is a set of sensor data which is measured data acquired from a facility] [Ikawa, Fig. 6, 0074-0075: index generation unit conducts processing of receiving the worked time-series data from the data receiving unit and generating the time-series index table having time series indexes “knowledge graph data”, which retain various feature values calculated every time period obtained representing a tendency or state of time-series data in a specific regular time interval. Fig. 6: relates data source name with attribute name, according to division regular time intervals and feature value calculation functions (rules) that applies to each combination of data source and attribute, as each data source is related to one or more attributes];
inputting a search keyword including a character string [Ikawa, Fig. 3, 0058: where_timerange as part of a search query from the client PC];
searching the graph data based on the search keyword [Ikawa, 0077, 0083: data search unit including index search unit]; and
relating and outputting the spatial data, facility data, and measurement data based on a search result on the knowledge graph data [Ikawa, 0084: data reading unit reads a data series and outputs the data series],
wherein each of the spatial data, the facility data and the measurement data comprises a plurality of nodes and links connecting the nodes, the nodes and the links expressing relational information about resources including the spatial data, the facility data and the measurement data [Ikawa, Fig. 7, 0117, 0119: each index data entry which relates data source name “spatial data”, attribute name “facility data” and sensor value “measurement data” from the time-series data into index data, which is composed of a plurality of nodes of time-series index (time-series index nodes), and has a tree structure of indexes (index tree), and retains nodes having different regular time intervals hierarchically], and
the graph data is data relating the spatial data, the facility data and the measurement data by mutually connecting the links of the spatial data, the facility data and the measurement data [Ikawa, Fig. 7: each index data entry which relates data source name, attribute name and sensor data, contains a plurality of nodes which are connected into a node tree]
Ikawa doesn’t teach the processor inputs an output format in the search results, and the search results are output in accordance with the inputted output format, the inputted output format including at least one of a spatial map, and a system map, and the processor generates and outputs at least one of the spatial map and system map in accordance with the inputted output format, based on the spatial data, facility data, and measurement data matching with the search keyword.
Mackay teaches the processor inputs an output format in the search results, and the search results are output in accordance with the inputted output format (Mackay, pa 0087, BMS query results may be presented to users in a number of different ways. Conventional graphical user interfaces (GUIs) for a BMS typically include different spreadsheets, lists, or floor plan views. However, when causal relationships and hierarchical mappings as described above exist, new views may be created that leverage the nesting and/or the object types in the search results.), the inputted output format including at least one of a spatial map, and a system map (Mackay, Fig. 7a & 7b & pa 0084, BMS query results may be presented to users in a number of different ways. Conventional graphical user interfaces (GUis) for a BMS typically include different spreadsheets, lists, or floor plan views. However, when causal relationships and hierarchical mappings as described above exist, new views may be created that leverage the nesting and/or the object types in the search results.), and 
the processor generates and outputs at least one of the spatial map and system map in accordance with the inputted output format, based on the spatial data, facility data, and measurement data matching with the search keyword (Mackay, Fig. 7a & 7b & pa 0085, Hierarchical rendering module 158 may use result object set 618 to produce one or more views of the result object set and may provide the views to display interface 702. Display interface 702 is configured to cause a GUI to be displayed on electronic display 704 and to display the views. & pa 0090,  Referring now to the top of FIG. 7B, hierarchical rendering module 158 may be configured to allow the shapes to change scale or position based on received user input or from received data from the BMS ( e.g., events, alarms, etc.).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ikawa with the teachings of Mackay because it provides the user with information of causal relationships that describe the objects of the system (Mackay, pa 0054 & 0084).
Ikawa in view of Mackay doesn't expressly discuss generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility in accordance with a common model that organizes relationships between concepts.
Kiff teaches generate knowledge graph data by relating spatial data concerning space in which a maintenance facility is installed, facility data concerning the maintenance facility, and measurement data obtained by measuring an operational status of the maintenance facility in accordance with a common model that organizes relationships between concepts (Kiff, Fig. 2 & pa 0027, a data ontology 120 is defined, identifying audit data and relationships between the data. The ontology 120 may be represented in a selected format, such as resource description framework (RDF). The RDF data is then stored on the database 115).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ikawa in view of Mackay with the teachings of Kiff because provides information that allows a user to perform audits on the system (Kiff, pa 0027).

As per claims 12-14 and 19:
Claims 12-14 and 19 recite similar limitations as claims 2-4 and 9, and are rejected the same.

As per claim 20:
Ikawa in view of Mackay and Kiff teaches the data management method of claim 11,
wherein a mobile terminal transmits a search request to a data management device through a network, and receives search result data depending on the search request from the data management device, and the data management device performs: inputting the search keyword depending on the search request from the mobile terminal; searching the graph data based on the search keyword; and relating and outputting the spatial data, facility data, and measurement data matching with the search keyword, based on results of search on the knowledge graph data [Ikawa, Fig. 3, Fig. 6, 0058, 0060, 0074, 0075, 0077, 0083, 0084].

As per claim 21:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, wherein the graph data is data relating the spatial data, facility data, and measurement data matching with the search keyword, based on ontology data generated by mutually connecting the spatial data, facility data, and measurement data [Ikawa, Fig. 7: each index data entry which relates data source name, attribute name and sensor data, contains a plurality of nodes which are connected into a node tree; Fig. 3, 0077, 0083: data search unit including index search unit (index data is searchable)].


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa and Kiff as applied to claims 1 and 11 above, and further in view of Kapler et al. (US 2005/0012743).

As per claim 7:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, wherein when the output format is the spatial map, the processor sorts the measurement data into a plurality of groups [Ikawa, 0016: data series group]. 
Ikawa in view of Mackay and Kiff does not teach generates the spatial map with respect to each group referring to a graph generation rule, and superimposes, on the generated spatial map, the time-series graph including the measurement data belonging to a same group.
Kapler teaches generates the spatial map with respect to each group referring to a graph generation rule, and superimposes, on the generated spatial map, the time-series graph including the measurement data belonging to a same group (Kapler, pa 0192, Referring to FIG. 18, the spatial domain 400 is shown as a geographical relief map. The timechart 430 is superimposed over the spatial domain of the visual representation 18, and shows a time period spanning from December 3rd to January 1st for various events 20 and entities 24 situated along various timelines 422 coupled to selected locations 22 of interest.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikawa in view of Mackay and Kiff with the teachings of Kapler because it allows users to analyzing and understanding of interrelated temporal and spatial information (Kapler, abstract).

As per claim 8:
Ikawa in view of Mackay and Kiff teaches the data management device of claim 6, wherein when the output format is the system map, the processor sorts the measurement data into a plurality of groups based on the facility data [Ikawa, 0016: data series group].
Ikawa in view of Mackay and Kiff does not teach generates the system map including the facility data concerned with respect to each group referring to a graph generation rule, and superimposes, on the generated system map, the time-series graph including the measurement data belonging to a same group.
Kapler teaches generates the system map including the facility data concerned with respect to each group referring to a graph generation rule, and superimposes, on the generated system map, the time-series graph including the measurement data belonging to a same group  (Kapler, pa 0192, Referring to FIG. 18, the spatial domain 400 is shown as a geographical relief map. The timechart 430 is superimposed over the spatial domain of the visual representation 18, and shows a time period spanning from December 3rd to January 1st for various events 20 and entities 24 situated along various timelines 422 coupled to selected locations 22 of interest.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikawa in view of Mackay and Kiff with the teachings of Kapler because it allows users to analyzing and understanding of interrelated temporal and spatial information (Kapler, abstract).

As per claims 17-18:
Claims 17-18 recite similar limitations as claims 7-8, and are rejected the same.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa in view of Mackay and Kiff, and further in view of Applicant’s Admitted Prior Art (AAPA) US Publication US 20170270124 A1.

With respect to claim 22, Ikawa in view of Mackay and Kiff teaches the data management device of claim 1, as discussed above.  Kiff and AAPA further teach the common model is a resource description framework (RDF) model which expresses relational information about resources in the spatial data, the facility data and the measurement data by using a subject, a predicates, and an object, wherein: the subject shows a resource to be described, the predicate shows a relationship with the object or a feature of the subject, the object shows the value of the predicate or a thing related to the subject, and in the knowledge graph data, each of the subject and predicate is expressed as a node, and the predicate is expressed as a link (AAPA, pa 0055, Resource Description Framework (RDF  is a framework for describing resources on the Web, which is standardized by the W3C (World Wide Web Consortium). The RDF model expresses relational information about the resources by three elements, which are subject, predicate, and object. The subject shows a resource to be described. The predicate shows a relationship with the object or a feature of the subject. The object shows the value of the predicate or a thing related to the subject. The relational information about the resources expressed by these three elements is called triple. A set of triples is generally called an RDF graph. Each of the subject and predicate is expressed as a node, and the predicate is expressed as a link. & Kiff, Fig. 2 & pa 0027).

Conclusion                                                                                                                                                                                                 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169